Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 6/9/2022.  Claim 8 is have been canceled.  Claims 1-7, 9-16 are pending.  Claims 10, 15 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Claim 1 has been amended.  Applicant’s arguments have been considered.  Claims 1-7, 9, 11-14, 16 are finally rejected for reasons of record and for reasons necessitated by applicant’s amendment.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 6/09/2022 has been placed in the application file and the information referred to therein has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9, 11, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakayama (US 2016/0118656).
Regarding claim 1, Nakayama discloses a positive active material, wherein the positive active material comprises secondary particles composed of primary particles [0028], 
a molecular formula of the positive active material is LixNiyCozMkMepOrAm, wherein 0.95<x<1.05, 0<y<1, 0<z<1, 0<k<1, 0<p<0.1, 1<r<2, 0<m<2, and m+r<2, M is selected from Mn and/or Al, Me is selected from any one or a combination of Zr, Zn, Cu, Cr, Mg, Fe, V, Ti, Sr, Sb, Y, W, and Nb, and A is selected from any one or a combination of N, F, S, and Cl [0084], wherein an outer coating layer is provided on the surface of the positive active material, the outer coating layer comprises a coating element, and the coating element of the outer coating layer is selected from any one or a combination of Al, Ba, Zn, Ti, Co, W, Y, Si, Sn, B, and P [0046].
Regarding claim 2, in the molecular formula of the positive active material, 0.70<y<0.95, 0<z<0.2, 0<k<0.2, and 0<p<0.05 [0084].

Regarding claim 1, a quantity of primary particles per unit sphere surface area in a SEM profile of the secondary particles is 5/um2 to 30/um2, Nakayama discloses the average particle size of primary particles that are peeled away from the surface of secondary particles is preferably 1 nm to 100 nm [0037].  The average particle size of the cathode active material is preferably within the range 3 .mu.m to 30 .mu.m [0058].  The specific surface area of the cathode active material is 0.2 g/m.sup.2 to 2.0 g/m.sup.2 [0061].
The instant Specification states 
In the positive active material provided in the present invention, the secondary particles have Dv10 of 2pm to 8pn, Dv50 of 5pm to 18pm, and Dv90 of 10pm to 30pm [0024]. 
In the positive active material provided in the present invention, the secondary particles are obtained by stacking the primary particles in an extension direction of the primary particles; the primary particles are rod-shaped, cone-shaped, or needle-shaped; and the primary particles extend and are stacked in a radial direction to form the secondary particles. The primary particles have a length of 100nm to 1000nm and a cross-sectional width of 50nm to 400nm [0025].
In the positive active material provided in the present invention, a BET of the secondary particles is 0.3m2/g to 0.8m2/g [0027].
The primary and secondary particle sizes of Nakayama and the Applicant overlap in range.  Hence, it appears that the quantity of primary particles per unit sphere surface area as claimed by Applicants would overlap as well.  If not, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the primary particles for the benefit of adjusting the surface area of the secondary particles for the benefit of adjusting the amount of surface reaction sites.  

Regarding claim 1, a single-particle pressure-resistant strength of the secondary particles is 60MPa to 300MPa, Nakayama discloses the cathode active material of the present invention preferably has particle strength of 42 MPa or greater, and more preferably particle strength of 54 MPa or greater, and even more preferably particle strength of 57 MPa or greater. When the particle strength is less than 42 MPa, the cathode active material deforms or breaks when being rolled to form the electrode, so there is a possibility that a highly dense electrode cannot be formed [0062].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the particle strength of Nakayama for the benefit of having strong particles that won’t break.

Regarding claim 3, a powder compacted density of the positive active material is not less than 3.39/cm’.  The average particle size of the lithium nickel composite oxide base material is preferably controlled to be within the range 3 .mu.m to 30 .mu.m, and more preferably within the range 5 .mu.m to 20 .mu.m. By using a lithium nickel composite oxide having such an average particle size as the base material, it is possible to improve the packing density of the obtained cathode active material, and it is possible to increase the number of contact points between the cathode active material, and thus it is possible to further improve the output characteristics and battery capacity [0029].  The average particle size of the cathode active material is preferably within the range 3 .mu.m to 30 .mu.m, and more preferably within the range 5 .mu.m to 20 .mu.m. Cathode active material having an average particle size that is within the range above has high packing density, and thus it is possible to further improve the characteristics such as battery capacity of the secondary battery that uses this cathode material [0058].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the packing density of Nakayama for the benefit of improving battery capacity.

Regarding claim 4, the secondary particles have Dv10 of 2um to 8um, Dv50 of 5um to 18um, and Dv90 of 10um to 30um, Nakayama discloses the average particle size of the cathode active material is preferably within the range 3 .mu.m to 30 .mu.m, and more preferably within the range 5 .mu.m to 20 .mu.m. Cathode active material having an average particle size that is within the range above has high packing density, and thus it is possible to further improve the characteristics such as battery capacity of the secondary battery that uses this cathode material [0058].  Considering the overlap of the all the ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the particle size of Nakayama for the benefit of having good packing density.

Regarding claim 5, the secondary particles are obtained by stacking the primary particles in an extension direction of the primary particles; the primary particles are rod-shaped, cone-shaped, or needle-shaped [0028].
Regarding claim 5 the primary particles are 100nm to 1000nm in length; the primary particles is 50nm to 400nm in radial cross-sectional width, Nakayama discloses the primary particles are plate shaped and/or needle shaped [0028].  The surface of secondary particles (hereafter, these will simply be referred to as "minute particles") is preferably 1 nm to 100 nm, and more preferably 5 nm to 50 nm. When the average particle size of the minute particles is less than 1 nm, the fine particles may not have sufficient lithium-ion conductivity. On the other hand, when the average particle size of minute particles is greater than 100 nm, it becomes difficult to uniformly cover the surface lithium nickel composite oxide, and therefore the uniform coating layer is not formed, thus there is a possibility that sufficient effect for reducing the reaction resistance is not obtained. In this specification, also as the average particle size of the minute particles, the mean volume diameter thereof is used that can be calculated for example, from the volume integrated average value measured using the laser diffraction scattering method [0037].  It is noted that since the particles are plate shaped and/or needle shaped, the length and cross-section of Nakayama’s primary particle size can be less than 1 nm and greater than 100 nm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the particle size, whether length or cross-section, for the benefit of providing proper surface area for reaction sites.

Regarding claim 6, the secondary particles have a BET of 0.3m2/g to 0.8m2/g, Nakayama discloses the specific surface area of the cathode active material is 0.2 g/m.sup.2 to 2.0 g/m.sup.2 [0061], which is equivalent to 0.5 m2/g to 5 m2/g.  When the specific surface area is less than 0.2 g/m.sup.2, the cathode resistance increases, and it is not possible to improve the output characteristics. On the other hand, when the specific surface area is greater than 2.0 g/m.sup.2, the amount of heat generated due to reaction with the electrolyte suddenly increases, and there is a possibility that the thermal stability will decrease. The specific surface area can be measured by the BET method using nitrogen gas adsorption [0061].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the specific surface area of Nakayama’s particles for the benefit of providing proper surface area for reaction sites.
Regarding claim 9, the outer coating layer is a continuous and/or discontinuous coating layer.
Regarding claim 11, an electrochemical energy storage apparatus, comprising the positive active material according to claim 1.
Regarding claim 16, an electrochemical energy storage apparatus, comprising the positive electrode material according to claim 8.


Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nakayama (US 2016/0118656) as applied to claim 1, in view of Cho (US 2016/0181611).
Regarding claim 7, Nakayama does not disclose an inner coating layer is provided on the surface of at least a portion of the primary particles at non-outermost positions of the secondary particles, the inner coating layer comprises a coating element, and the coating element of the inner coating layer is selected from any one or a combination of Al, Ba, Zn, Ti, Co, W, Y, Si, Sn, B, and P.  Cho teaches a nickel-based lithium transition metal oxide.  A nickel-based lithium transition metal oxide primary particle may be surface-treated, and the composite cathode active material according to an embodiment may have a coating layer containing lithium and cobalt on the nickel-based lithium transition metal oxide primary particle. A volume change of the primary particle occurring when lithium ions are intercalated or deintercalated may be suppressed, for example, due to the surface treatment of the primary particle, a structural deterioration of the primary particle may be prevented, and the generation of microcracks in the secondary particle may be reduced. Therefore, the surface treatment of the primary particle may not only secure the structural stability of both the primary particle and secondary particle, but also may suppress side reactions between the primary particle and the electrolyte, and the thermal characteristics of the composite cathode active material may improve. Accordingly, when the composite cathode active material is used, the lifespan characteristics and high rate charging/discharging characteristics of the lithium battery may improve [0048]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to coat the primary particle of Nakayama, as taught by Cho, for the benefit of preventing deterioration and microcracks.


Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nakayama (US 2016/0118656) as applied to claim 1, in view of Oda (US 2007/0248883).
Regarding claim 12, Nakayama discloses the primary particles are rod-shaped, cone-shaped, or needle-shaped [0028], but does not disclose the secondary particles are obtained by stacking the primary particles in an extension direction of the primary particles.  Oda teaches   Preferably the primary particles in the secondary particles are generally arranged radially from a center of the secondary particle [0034].  In the abovementioned secondary particles, it is preferable that primary particles are mostly arranged radially from the center of the secondary particles. With the secondary particles having such a structure, compared to a case of forming the secondary particle with primary particles arranged in a random direction, at the time of expansion and contraction of the crystal during charge and discharge, the crystal is seldom crushed due to being arranged in a radial direction. Therefore, there is an advantage in that the cycle characteristics of the battery at the time of charging and discharging are improved [0059].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the primary particles of Nakayama by stacking in an extension direction, as taught by Oda, for the benefit of avoiding crushing the particles.
Regarding “a ratio of a length to a radial cross-sectional width of the primary particles is 2 to 10”, Nakayama discloses the primary particles are rod-shaped, cone-shaped, or needle-shaped [0028].  Shapes of rod, cone, and needle naturally have aspect ratios greater than 1.  It appears that the rod-shaped, cone-shaped, or needle-shaped particles of Nakayama meet the limitation as claimed, absent criticality.


Claims 13, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakayama (US 2016/0118656) as applied to claim 1, in view of Won (US 2015/0228973).
Regarding claim 13, Nakayama discloses the outer coating layer is a continuous first coating layer.  Nakayama discloses from the aspect of forming a uniform coating layer on the lithium nickel composite oxide, preferably an electric furnace is used  [0041].
Nakayama does not disclose:
Regarding claim 13, the outer coating layer is a composite form of a continuous first coating layer and a discontinuous second coating layer,
Regarding claim 14, a substance of the discontinuous coating layer is different from a substance of the continuous coating layer.
Won teaches a positive active material having a coating layer on a surface of the secondary particle in an island arrangement, the coating layer including a lithium metal phosphate [0011, 0060].  For example, the olivine-type phosphate compound may be LiFePO.sub.4. With regards to the LiFePO.sub.4, FePO.sub.4, in which lithium ion is deintercalated, has a small structural change at a high temperature and is stable compared to most lithium salts and electrolytes. Accordingly, when the coating layer includes LiFePO.sub.4, thermal stability and structural stability of the positive active material may be further improved [0062].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a layer of lithium metal phosphate to the active material of Nakayama, for the benefit of adding further stability to Nakayama’s positive active material.

Response to Amendment
Arguments dated 8/4/2022 are addressed below:
Regarding the limitation “wherein an outer coating layer is provided on the surface of the positive active material, the outer coating layer comprises a coating element, and the coating element of the outer coating layer is selected from any one or a combination of Al, Ba, Zn, Ti, Co, W, Y, Si, Sn, B, and P, Nakayama discloses a coating on the cathode active material, the coating having lithium and metals other than lithium (Me = Ni, Co, Mn, V, and the like) [0046], and hence reads on Applicant’s claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724